Case 8:18-cr-00480-SDM-TGW Document 27 Filed 10/31/19 Page 1 of 1 PagelD 71

Rev, 5/ Waiver of Indictm:

 

UNITED STATES DISTRICT COURT

FOR THE
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA WAIVER OF INDICTMENT
Vv. Case No. 8:18-cr-480-T-23TGW

RYAN PERRIN

I, Ryan Perrin, the above named defendant, who is accused of
possessing a firearm while a felon, in violation of 18 U.S.C. § 922(g)(1), being
advised of the nature of the charge(s), the proposed Superseding Information,
and of my rights, hereby waive prosecution by Indictment and consent that the
proceeding may be by Superseding Information rather than by Indictment.

Pursuant to Fed. R. Crim. P. 7(b), I will confirm this waiver in open court at

(fe

Ryan Perrin
Defendant

arraignment or other hearing.

    

Sara Migt¢zkowski,
Counsel for Defefrdant

Before Dom * Wa

Judicial Officer

 
